Citation Nr: 1433025	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  99-04 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for lumbar spine degenerative disc disease with degenerative joint disease changes prior to December 10, 2002.

2.  Entitlement to an initial rating in excess of 40 percent for lumbar spine degenerative disc disease with degenerative joint disease changes from December 10, 2002.  


REPRESENTATION

Appellant represented by:	Kim Krummeck, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from June 1977 to September 1992.

These matters come before the Board of Veterans' Appeals (Board) from a November 1997 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Newark, New Jersey.  

These matters were before the Board in August 2002, July 2003, August 2005, May 2010, September 2010, and December 2011.  (The extensive procedural history has been noted in the December 2011 remand.)  The Board finds that there has been substantial compliance with the mandates of its most recent remand and will proceed to adjudicate the claims.  See Dyment v. West, 13 Vet. App. 141 (1999). 

In its May 2010 decision, the Board granted an effective date of December 10, 2002 for the grant of a 40 percent disability rating.  In May 2010, the RO effectuated the Board's May 2010 decision.  In September 2010, the Board vacated its May 2010 decision because the Veteran, prior to the May 2010 Board decision, had requested a Board hearing (The request was not received until after the issuance of the May 2010 decision).  Despite the Board's vacatur, the RO continued the 40 percent rating effective from December 10, 2002.  Thus, the Board has restyled the issues on appeal to accurately reflect the Veteran's ratings.  

In its December 2011 remand, the Board remanded the issue of entitlement to a rating in excess of 10 percent for residuals of a left clavicle fracture for the RO to issue a statement of the case.  (See Manlincon v. West, 12 Vet. App. 238 (1999).)  An SOC was issued in October 2013.  To date a substantive appeal has not been received on that issue; thus, it is not for Board consideration.
 
The  issue of entitlement to service connection for insomnia secondary to service-connected back disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  
 

FINDINGS OF FACT

1.  Prior to December 10, 2002, the Veteran's lumbar spine degenerative disc disease with degenerative joint disease was not manifested by severe limitation of motion, or severe or pronounced intervertebral disc syndrome, or severe lumbosacral strain, or incapacitating episodes having a total duration of at least four weeks but less than six weeks in a 12 month period.

2. From December 10, 2002, the Veteran's lumbar spine degenerative disc disease with degenerative joint disease has not been manifested by ankylosis, pronounced intervertebral disc syndrome, or incapacitating episodes having a total duration of at least six weeks in a 12 month period.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent prior to December 10, 2002 for lumbar spine degenerative disc disease with degenerative joint disease changes (formerly diagnosed a lumbosacral strain syndrome) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5289-5295 (as in effect prior to September 23, 2002, and from September 23, 2002 to September 26, 2003.)

2.  The criteria for a rating in excess of 40 percent from December 10, 2002 for lumbar spine degenerative disc disease with degenerative joint disease changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 - 5243 (as in effect prior to September 23, 2002, from September 23, 2002 to September 26, 2003, and from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  At the time the Veteran filed his claim, the VCAA was not yet been enacted into law.  Subsequently, notice was provided in July 2003 correspondence and supplemental statements of the case. 

This appeal arises from the Veteran's disagreement with the initial evaluations following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

The claims file includes service treatment records (STRs), private and VA medical records, and the statements of the Veteran and others in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

The Board finds that the Veteran has been afforded adequate VA examinations/opinions.  The reports include clinical examinations, diagnostic testing, and the Veteran's reported symptoms.  The reports provide findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40 and 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  Id. § 4.45.

Rating the Spine

During the pendency of this appeal, regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), including the rating criteria for evaluating disabilities of the lumbar spine.  Effective September 23, 2002, VA revised the criteria for diagnosing and evaluating intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA revised the criteria for evaluating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also reiterated the earlier changes to DC 5293 (now reclassified as DC 5243) for intervertebral disc syndrome.

The Veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal.  Application of the prior versions of the applicable diagnostic codes at 38 C.F.R. § 4.71a to the period on or after the effective dates of the new regulations is allowed.  However, the newer versions are not applicable prior to their effective dates.  The effective date of any rating assigned under the revised scheduler criteria may not be earlier than the effective date of that change; the Board must apply only the earlier version of the regulation for the period prior to the effective date of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2008) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue).  

In determining whether the Veteran is entitled to a higher rating, the Board must consider (1) whether an increased rating is warranted under the "old" criteria at any time; (2) whether an increased rating is warranted under the "revised old" criteria for intervertebral disc syndrome at any time on or after September 23, 2002; and (3) whether an increased rating is warranted under the "new" criteria for other disabilities of the thoracolumbar spine at any time on or after September 26, 2003.  

Effective prior to September 26, 2003 

As in effect prior to September 26, 2003, 38 C.F.R. § 4.71a, Diagnostic Code 5289, provides that a 40 percent evaluation is warranted for favorable ankylosis of the lumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the lumbar spine. 

As in effect prior to September 26, 2003, 38 C.F.R. § 4.71a, Diagnostic Code 5292, provides that a 10 percent evaluation is warranted for slight limitation of motion of the lumbar spine.  A 20 percent evaluation requires moderate limitation of motion of the lumbar spine.  A 40 percent evaluation (the highest rating available under this diagnostic code) requires severe limitation of motion of the lumbar spine. 

As in effect prior to September 26, 2003, 38 C.F.R. § 4.71a, Diagnostic Code 5295 provides a noncompensable evaluation for lumbosacral strain with slight subjective symptoms only.  A 10 percent evaluation is for assignment for lumbosacral strain with characteristic pain on motion.  A 20 percent rating is for assignment for lumbosacral strain manifested by muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 40 percent rating (the highest rating available under this diagnostic code) is for application for severe lumbosacral strain, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion. 

IVDS-Effective prior to September 23, 2002 

As in effect prior to September 23, 2002, 38 C.F.R. § 4.71a, Diagnostic Code 5293, provides that intervertebral disc syndrome is evaluated as noncompensable when postoperative and cured.  Mild intervertebral disc syndrome warrants a 10 percent rating.  A 20 percent evaluation is for assignment for moderate intervertebral disc syndrome with recurring attacks.  Severe intervertebral disc syndrome manifested by recurring attacks, with intermittent relief warrants a 40 percent rating. Pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief, is assigned a 60 percent rating. 

From September 23, 2002 to September 26, 2003

From September 23, 2002 to September 26, 2003, IVDS may be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation. A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. 

Note (1) to the new version of Diagnostic Code 5293 defines an "incapacitating episode" as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." "Chronic orthopedic and neurologic manifestations" were defined as "orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so."

From September 26, 2003

The diagnostic code criteria pertinent to spinal disabilities in general are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2012).  A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  38 C.F.R. § 4.71a.  

Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code. 38 C.F.R. § 4.71a.

In addition, intervertebral disc syndrome may also be evaluated based on incapacitating episodes, depending on which method results in the higher evaluation when all disabilities are combined under § 4.25.  Note (1) of 38 C.F.R. 4.71a, Diagnostic Code 5243, provides that, for the purpose of evaluations under Diagnostic Code 5243, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating periods on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

In determining whether the Veteran is entitled to a higher rating, the Board must consider (1) whether an increased rating is warranted under the "old" criteria at any time; (2) whether an increased rating is warranted under the "revised old" criteria for intervertebral disc syndrome at any time on or after September 23, 2002; and (3) whether an increased rating is warranted under the "new" criteria for other disabilities of the thoracolumbar spine at any time on or after September 26, 2003.  

Service connection for a back disability has been granted effective from January 30, 1997.  A May 1997 VA examination report reflects that the Veteran had complaints of back discomfort that lasted three to four days approximately every three to four months.  Physical examination showed normal lordosis, no spasm, no spinous tenderness, discomfort on palpating left lower lumbar area, and intact sensation in the lower extremities.  Range of motion studies revealed flexion to 70 degrees, extension to 10 degrees, lateral tilt in each direction to 25 degrees, and rotation to 30 degrees.  On straight leg raising, there was significant hamstring tightness at 70 degrees.  The diagnosis was intermittent lumbosacral strain syndrome with normal clinical exam.  

A January 1998 MRI by Edison Imaging Associates revealed degenerative disc disease with L4/L5 and L5/S1 disc herniation and no evidence of cord compression. 

An unidentified, undated private medical record notes low back pain. 

A January 1999 VA examination report reflects that the Veteran had complaints of daily low back pain that radiated down the left buttock and into the bottom of his left foot.  He reported numbness down his lower back to his knee.  He reported that the pain kept him from sleeping at night.  He reported that he had difficulty shopping or driving, and that his private physician had suggested back surgery.  Physical examination revealed the lower back had some decrease of the lordotic curve.  Forward flexion was greater than 90 degrees; however, there was left-sided lower back pain at approximately 90 degrees.  Extension was approximately 30 degrees, and was normal and painless.  Right lateral bending was approximately 30 degrees with some left sided back pain.  Left lateral bending was 30 degrees and painless.  Lower extremity sensation was intact.  There was no tenderness of the lumbosacral spine on palpation, and the Veteran was able to walk on his heels and toes.  The diagnoses were L4-5 and L5-S1 disc herniation (based on x-ray findings) and low back pain. 

A July 1999 VA examination report reflects that the Veteran had complaints of back pain that interfered with his job.  He indicated that he could not lift heavy objects, run, or do prolonged walking, sitting, or standing.  Examination of the back revealed tenderness, but no spasm.  Range of motion studies showed flexion to 80 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, and left lateral flexion to 35 degrees.  There was pain throughout the range of motion.  The diagnosis was a normal examination except for pain upon range of motion and tenderness.  The Board notes that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id at 43; see 38 C.F.R. § 4.40.
 
At an April 2000 Decision Review Officer hearing, the Veteran testified that he had shooting sciatic pain down the left posterior leg about two times a week. He was the executive director of a government housing program, and reported that he did not miss any work due to back disability.  He reported difficulty sleeping, driving, doing chores, and participating in recreational activities.

A December 2002 VA examination report reflects that the Veteran complained of constant daily low back pain that included muscle spasm and pain radiating into the left leg and foot about 4 days per week.  He indicated that he had a feeling of weakness.  No physicians or other treatment providers had recommended that he miss time from work due to his back condition.  Physical examination revealed range of motion as flexion to 45 degrees with pain.  Maximum extension was to 10 degrees with mild increase of lumbar back pain. Lateral flexion was 20 degrees to the right with less low back pain and 15 degrees to the left with increased lumbar back pain.  Rotation was 70 degrees to the right with mild increased low back pain and 65 degrees to the left with increased lumbar back pain.  There was tenderness in the low lumbar spine at the midline, and in the left upper gluteal area and sciatic notch.  On neurologic evaluation, sensory examination there was numbness in the L5-S1 pattern on the left dorsal and lateral foot.  The impression was lumbar spine degenerative disc disease and L4- 5, and L5-S1 herniated discs. There was no excessive fatigability, incoordination, or weakened movement. The loss of motion was considered moderately severe. 

A May 2005 VA examination report reflects that there was tenderness in the midline in the lumbar spine and in the paraspinous muscles.  There was increased muscle tone, but no muscle spasms or trigger points.  There was left sciatic notch tenderness.  The range of motion in standing position showed forward flexion was to 45 degrees with a painful arc between 35 and 45 degrees.  Extension of the lumbar spine was 0 to 20 degrees with increase back pain.  The lateral flexion was limited to 15 degrees to the right and 15 degrees to the left. Rotation was limited to 35 degrees on the right with increased left buttock tenderness, and to 35 degrees on the left.  Neurologic examination showed left sciatic notch tenderness. Straight leg raising was to 75 degrees on the right and to 65 degrees on the left.  There was mild numbness to light touch of the left leg, mild right L5 muscle strength weakness.  The impression was degenerative disc disease and disc herniation at L4-5 and L5-S1 levels and left sciatica and left leg and foot numbness.  It was the examiner's impression that the Veteran's low back disability was severe.  The examiner noted as per DeLuca criteria, there was an additional loss of 5 degrees of flexion due to pain, weakness, and increased fatigability.  There was no incoordination. 

The examiner noted that there was no history of incapacitating episodes of the lumbar spine over the last year.  The Veteran indicated that he had missed approximately (a total of) two weeks from work at the housing authority and as a property manager.  He reported that he took off one or two days at a time using sick leave.  No physician had recommended that he take the time off. 

An October 2005 VA treatment record notes that the Veteran reported that his back had given out several days previously as he was walking down a flight of stairs, causing him to fall down seven or eight steps.  He was treated with ice, rest, and medication.  

September 2007 lay statements from the Veteran's spouse and sons reflect numerous limitations due to the Veteran's reported symptoms, such as that the Veteran stopped playing racquetball in approximately 1997 due to severe pain and discomfort, was limited to walking short distances due to pain, no longer rides a bicycle due to back pain, on a weekend in approximately 2001 he needed help tying his shoelaces, has difficulty sleeping through the night, uses daily pain medication, has a 20 minute limitation on driving due to pain, "always seems to be crouching over now", has difficulty shopping due to the need to take breaks while walking, has a limp, has difficulty getting in and out of cars and off the couch, is limited to activities with his grandchild, 

In May 2008, the Veteran was privately assessed by Dr. C. N. Amin.  He complained of constant moderate to severe low back pain and spasms.  Examination revealed tenderness and muscle spasm and approximately 50 percent reduced motion in most ranges, although rotation was within normal limits.  Dr. Amin noted that the Veteran had 55% of normal flexion, 45% of normal extension, 55% of normal right lateral bending, and 50% of normal left lateral bending.  Dr. Amin did not provide the specific ranges of motion numerically.  Normal flexion is to 90 degrees; thus, 55 percent would be 49.50 degrees.  Normal extension is to 30 degrees; thus, 45 percent would be 13.5 degrees.  Normal lateral bending is to 30 degrees; thus, 55 percent would be 16.5 degrees, and 50 percent would be 15 degrees.  Dr. Amin opined that the Veteran had pronounced IVDS under Diagnostic Code 5293.  He described the Veteran as having a "60% impairment rating". 

Dr. Amin opined that the Veteran had IVDS with clinically significant functional lumbar spine range of motion loss, lumbar myosfascitis with exertional low back pain, lumbar radiculitis/sciatica with left lower extremity numbness/tingling, and post-traumatic insomnia secondary to chronic low back pain with sciatica.  

A December 2008 QTC examination report reflects that the Veteran reported pain with bending, putting on socks, sitting over 20 minutes, and walking more than 10 minutes.  He reported that he could carry 15 pounds of weight with no increase in pain.  He noted that he had missed 200 hours of work in the last year, mostly taken in one or two hour increments, and mostly due to an unrelated migraine headache disorder.  Examination revealed a normal gait with no need for assistive devices like a cane.  Ranges of motion were flexion to 30 degrees, with pain at 30; extension to 10 degrees, with pain at 10; rotation to 20 degrees, bilaterally, with pain at 20; right lateral flexion to 30 degrees, with pain at 30; and left lateral flexion to 25 degrees, with pain at 25.  The examiner noted that there might be additional functional loss with flare-ups, and in an undated addendum explained that with time there generally is advancement in pathology and symptoms. 

A March 2009 VA examination report, with an April 2009 addendum, reflects that the Veteran reported daily pain at a level of 7 or 8 (on a scale of 10) with increased pain with symptoms similar to those he reported during the 2008 examination.  The Veteran denied any major flare-ups or incapacitating episodes.  Range of motion was flexion to 35 degrees; extension to 0; lateral flexion to 20 degrees bilaterally; and rotation was to 30 degrees bilaterally.  Most movements were accompanied by grimacing.  The examiner stated that he did not note any additional loss of range of motion due to pain or weakness or lack of endurance or incoordination.  The examiner noted that the Veteran lost his job in January 2009 due to cutbacks and that the Veteran had a master's degree in human relations.  The examiner concluded that the Veteran had "moderately severe functional impairment" of the lumbosacral spine.  The examiner stated that the Veteran did not have ankylosis of the spine and that no bed rest was prescribed by a physician for back treatment. 

A July 2009 VA clinical record reflects that the Veteran had "stable chronic mechanical back pain."  He was to continue with Ibuprofen, daily walking, and weight reduction.
  
An August 2009 VA evaluation report with addenda reflects the examiner's statement that he "can not [sic] make a diagnosis of radiculopathy to the lower extremities.  There is no evidence of neuropathy of the lower extremities.  The right L-5 weakness and left foot S-1 numbness most likely related to the service connected DDD/DJD condition of the lumbar spine."

An April 2010 VA clinical record reflects that the Veteran had "resting and exertional low back pain, paresthesia without pain of the [left] foot and distal leg, no change."  It was noted that he was employed in a satisfying job and reported no new problems.

A June 2010 VA clinical record reflects that the Veteran reported right sided, mid to low back pain which was burning and had been present for one week.  He reported that he had a history of sciatica but "it's not going down the leg like a sciatica."  The Veteran reported that his pain is a 9 out of 10.  He reported that it was a 9 "because I'm not on the floor, If I go on the floor, then I'm a 10."  He had a steady gait with no guarding.  It was noted that the back pain was reproducible to palpation and twisting to the right side.  The assessment was right mid back pain secondary to pinch nerve versus muscle strain.  

At the April 2011 Board hearing, the Veteran testified that due to his back disability, he has several restrictions, to include that he cannot pick up his grandchild, and cannot walk long for long periods of time.  He also testified that he always has a constant pain, dull radiating pain down his leg, has spasms frequently, has fallen, and has a weakness in the back.  He testified that his employment is basically a desk job (administrative).

A December 2012 VA clinical record reflects that the Veteran reported a flare-up of severe low back pain with radiation to the left hip down through the left leg and foot.  The Veteran reported that the low back pain is chronic.  However, the flare-up had been about 1.5 weeks earlier.  The pain was described as sharp and shooting with turning through the left hip, leg, and foot.  The Veteran reported that he was unable to sit for any length of time, and that the pain was affecting his sleep and work.  It was noted that in the past, the Veteran had tried physical therapy, NSAIDs, muscle relaxers, and heat and cold packs.  The Veteran reported that he was taking Ibuprofen every four to six hours with no relief.  Hydrocodone was ordered.  

A September 2013 VA examination report reflects that the Veteran had forward flexion to 50 degrees, with objective evidence of painful motion beginning at 45 degrees.  He had extension to 15 degrees, with painful motion beginning at 15 degrees.  He had lateral flexion to 20 degrees bilaterally, with pain at 20 degrees.  He had full lateral rotation with pain beginning at 30 degrees or greater.  After repetitive use testing, he had the same findings.  

The September 2013 VA examination report reflects that the Veteran had less movement than normal, weakened movement, excess fatigability, pain on movement, and interference with sitting, standing, and/or weight bearing.  There was spasm and tenderness over the left lumbar paraspinous muscles.  Pressing on the left piriformis muscle sends shooting pain down the left lower limb to the foot.  He had muscle spasms severe enough to result in abnormal gait.  He did not have muscle atrophy.  He had moderate intermittent pain, paresthesia and/or dysesthesia, and numbness on the left.  He did not have any incapacitating episodes over the last 12 months due to IVDS.  He used a brace regularly, and a cane occasionally for walking.  

The examiner stated that beyond the data noted above, "it would be speculative to opine as to whether or not pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  As such, it would be speculative to describe any such additional limitation due to pain, weakness, fatigability or incoordination or additional [range of motion] loss due to 'pain on use or during flare-ups.' "

Rating Prior to December 10, 2002 

As noted above, the Veteran's back disability is evaluated as 20 percent disabling prior to December 10, 2002.  The 20 percent rating was originally assigned under Codes 5292-5293.  A higher, 40 percent, rating under Diagnostic Code 5292 required severe lumbar motion limitation.  On VA examinations in May 1997, January 1999, and July 1999, forward flexion was to 70 degrees, to 90 degrees, and to 80 degrees respectively.  These findings reflect no more than moderate restriction of motion.  Severe limitation of lumbar motion was not shown.  Consequently, the criteria for a 40 percent rating under DC 5292 were not met at the time of those examinations.  The Board does not find that a higher rating is warranted for the lumbar spine prior to December 10, 2002, with consideration of DeLuca.  

The May 1997 VA examiner assessed the examination findings as "normal" and found muscle strength was 5/5.  Full muscle strength does not support a finding that the Veteran's back pain was so severe as to render or prevent him from using it to an extent that his muscle strength was impaired.  

The January 1999 VA examiner described the Veteran's ambulation as fluid and grossly normal.  The Veteran described problems sleeping, lifting, driving, walking, and shopping due to back pain.  However, the record also reflects that pain on flexion did not occur until 90 degrees; extension was painless.  

During his April 2000 hearing, the Veteran testified that his back problems had not caused him to miss any work.  

Even considering the evidence of pain and functional impairment experienced by the Veteran, his symptoms do not more nearly approximate the criteria for the next higher, 40 percent, rating.  The competent evidence of record does not show that he has any functional loss beyond what is already being compensated.  The Veteran's ranges of motion without pain, and the fact that he was able to be fully employed without missing work, are evidence against a finding that he had severe lumbar motion limitation.

The Veteran would be entitled to a rating in excess of 20 percent if he had severe recurring attacks of IVDS with intermittent relief (40 percent), or pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of disease disc with little intermittent relief (60 percent).

As noted above, the May 1997 VA examination report reflects that the Veteran had complaints of back discomfort that lasted three to four days approximately every three to four months.  This is evidence against a finding of severe recurring attacks or pronounced IVDS with persistent symptoms noted above.  

The May 1997 VA examination revealed that the Veteran's complaints did not equate with severe lumbosacral strain or pronounced intervertebral disc syndrome symptoms as he had complaints of back discomfort that lasted three to four days approximately every three to four months. Such symptoms show a greater level of relief than the [only] intermittent relief necessary for a higher rating under DC 5293.  Likewise, physical examination showed normal lordosis, no spasm, no spinous tenderness, and intact sensation in the lower extremities.  VA examinations in 1999 reported radiating pain but no time missed from work.  For these reasons, the preponderance of the medical evidence is against a higher evaluation under DCs 5293 or 5295. 

The January 1999 VA examination report reflects that the Veteran had complaints of daily low back pain that radiated down the left buttock and into the bottom of his left foot.  He reported numbness down his lower back to his knee.  The July 1999 VA examination report reflects that the examination of the back revealed tenderness, but no spasm.  At an April 2000 Decision Review Officer hearing, the Veteran testified that he had shooting sciatic pain down the left posterior leg about two times a week; however, he had not missed any work due to his back.  The infrequency of the pain and the fact that Veteran had not missed any work are evidence against a finding of severe recurring attacks or pronounced IVDS with persistent symptoms noted above.  

In sum, a 40 percent or higher rating is not warranted under DC 5289 because the evidence does not support a finding of favorable ankylosis or unfavorable ankylosis of the lumbar spine.  A 40 percent rating is not warranted under DC 5292 because the evidence does not support a finding of severe limitation of motion of the lumbar spine.  A 40 percent rating is not warranted under DC 5295 because the evidence does not support a finding severe lumbosacral strain, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.   
From September 26, 2002 to December 10, 2002

Between September 26, 2002 and December 10, 2002 (the effective date of the Veteran's 40 percent rating), the Veteran could alternatively be rated under the rating criteria for IVDS which became effective September 23, 2002 and lasted until September 26, 2003.  

From September 23, 2002 to September 26, 2003, IVDS may be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  

The evidence is against a finding that the Veteran had incapacitating episodes.  The Veteran is already rated separately for his neurologic manifestations (i.e. peripheral neuropathy), effective from September 23, 2002, the effective date of the regulation allowing for separate ratings. 


From December 2002 to September 26, 2003

The Board has considered the Veteran's back disability under the spine rating codes in effect prior to September 26, 2003 and under the rating code for IVDS in effect from prior to September 23, 2002, and from September 23, 2002 to September 26, 2003.

On December 10, 2002 VA examination, the Veteran complained of constant daily low back pain that included muscle spasm.  He denied missing time from work due to his back condition.  Physical examination revealed range of motion as flexion to 45 degrees with onset of pain at 30 degrees.  The examiner described his flexion as "markedly restricted."  Maximum extension was to 10 degrees with mild increase of lumbar back pain.  Lateral flexion was 20 degrees to the right with less low back pain and 15 degrees to the left with increased lumbar back pain. Rotation was 70 degrees to the right with mild increased low back pain and 65 degrees to the left with increased lumbar back pain.  There was no excessive fatigability, incoordination, or weakened movement.  The loss of motion was described as "significant" and "moderately severe" by the examiner. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.40 (concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups), 4.45 (concerning weakened movement, excess fatigability, and incoordination), and 4.10 (concerning the effects of the disability on the veteran's ordinary activity) are for consideration).  However, as 40 percent is the maximum rating under DC 5292 for limitation of motion of the lumbar spine, an increased rating under the guidance of DeLuca is not applicable for the lumbar spine disability from December 10, 2002, and would not result in a rating in excess of 40 percent disabling.  Where a musculoskeletal disability is currently evaluated at the highest schedular evaluation available based upon limitation of motion, a DeLuca analysis is foreclosed. Johnston v. Brown, 10 Vet. App. 80 (1997). 

As noted above, he is separately rated for his peripheral neuropathy, and the evidence is against a finding that he has had incapacitating episodes.


From September 26, 2003

Effective September 26, 2003, the revised criteria for Code 5243 (Intervertebral Disc Syndrome), provide that intervertebral disc syndrome is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  The General Formula provides for a 50 percent (the next higher) rating when there is unfavorable ankylosis of the entire thoracolumbar spine. 

While the private May 2008 examiner, Dr. Amin, concluded that the Veteran had "pronounced" intervertebral disc syndrome under Code 5293 and that the Veteran had a "60% impairment rating", the Board finds the opinion of Dr. Amin is less probative and persuasive than the other evidence of record.  First the application of the law to the facts, like the assignment of a disability percentage, is an adjudicatory matter, not a matter determined by a medical treatment provider.  Second, the preponderance of the evidence does not more nearly approximate symptoms consistent with pronounced intervertebral disc syndrome under Code 5293.  Dr. Amin recorded only mild neurological symptoms and did not find absent ankle jerk.  He noted a mild antalgic gait due to sciatic pain, decreased sensation to light touch, and difficulty standing on heels and tip toes secondary to sciatic pain.  Dr. Amin noted that the Veteran had frequent moderate to severe sciatic/radicular pain which was intermittently severe with certain activities.  Such findings are consistent with a 40 percent rating for "severe" IVDS manifested by "recurring attacks, with intermittent relief".

A July 2009 VA clinical record reflects that the Veteran had "stable chronic mechanical back pain."  The August 2009 VA evaluation report with addenda which found no diagnosis of radiculopathy or neuropathy, with only right L-5 weakness and left foot S-1 numbness is evidence against a finding of pronounced IVDS.

A June 2010 VA clinical record reflects that the Veteran reported right sided, mid to low back pain which was burning and had been present for one week.  He reported that he had a history of sciatica but "it's not going down the leg like a sciatica."  The Veteran reported that his pain is a 9 out of 10; however, he had a steady gait with no guarding.  

The September 2013 VA examination report reflects muscle spasms severe enough to result in abnormal gait.  However, the examiner described the Veteran has having "moderate intermittent pain, and moderate paresthesia and/or dysesthesia, and moderate numbness on the left.  He had no symptoms on the right.  Although he used a brace regularly, and a cane occasionally for walking, he did not have any incapacitating episodes.  The 2010 to 2013 records support a finding of no more than a severe IVDS.  The Veteran's peripheral neuropathy of the left lower extremity is separately rated as 20 percent disabling effective from December 19, 2012.

With regard to limitation of motion, the March 2009 VA examiner stated that the Veteran did not have ankylosis of the spine.  A September 2013 VA examination report reflects that the Veteran had forward flexion to 50 degrees, with objective evidence of painful motion beginning at 45 degrees.  After repetitive use testing, he had the same findings.  The preponderance of the evidence clearly shows that the Veteran's thoracolumbar spine is not ankylosed.  Thus, there is no basis for a higher rating under the General Formula. 

A higher rating is not warranted under the Formula for Rating IVDS.  The Veteran has indicated he has not had any periods of bed rest prescribed by a physician. The March 2009 VA examiner specifically noted that no bed rest had been prescribed by a physician for back treatment.  A July 2009 VA clinical record reflects that the Veteran had "stable chronic mechanical back pain."  A September 2013 VA examination report reflects that the Veteran did not have any incapacitating episodes over the last 12 months due to IVDS.  Consequently, there is no basis for a higher rating based on incapacitating episodes.  In addition, the lack of incapacitating episodes also supports a finding that the Veteran's IVDS was not pronounced.  Moreover, the Veteran had intermittent relief.  

As noted above, a higher rating under Code 5292 for limitation of motion of the lumbar spine is not warranted as 40 percent is the maximum rating under that Code. Similarly, an increased rating under the guidance of DeLuca is not applicable for the lumbar spine disability from December 10, 2002, and would not result in a rating in excess of 40 percent disabling.  Where a musculoskeletal disability is currently evaluated at the highest schedular evaluation available based upon limitation of motion, a DeLuca analysis is foreclosed. Johnston v. Brown, 10 Vet. App. 80 (1997).  Likewise, a higher rating under Code 5295 for lumbosacral strain is not warranted as 40 percent is the maximum rating under that Code. 

In conclusion, a rating in excess of 20 percent prior to December 10, 2002 and in excess of 40 percent from December 10, 2002, is not warranted for the service-connected lumbosacral spine disorder.  As noted above, with regard to the neuropathic changes in the peripheral nerves of both lower extremities, the Veteran is separately rated for these effective September 23, 2002; the effective date of the regulation allowing for separate ratings for neurologic and orthopedic symptoms.  In cases of overlap, pyramiding or compensating the same signs and symptoms as part of different disabilities must be avoided. 38 C.F.R. § 4.14 (2013).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 
Extra-schedular consideration

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The Board has reviewed the evidence of record and finds that it does not show such an exceptional disability picture as to be outside the schedular rating criteria.  The Veteran's service-connected back disability is manifested by signs and symptoms such as pain, fatigability, weakness, and limitation of motion, which impairs his ability to stand and walk for long periods.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of spine provide disability ratings on the basis of limitation of motion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  
Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking for long periods.  (The evidence also reflects that the Veteran has sleep impairment due to his back pain.  Such disability has been referred to the RO for consideration of entitlement to service connection for a sleep disability as secondary to a back disability.)   In addition, the rating criteria allows for neurologic manifestations and incapacitating episodes.  In short, there is nothing exceptional or unusual about the Veteran's back disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

With respect to the second Thun element, the Board finds that the Veteran's service-connected back disability does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Although the Veteran has stated that his back interfered with his work, the record reflects that he had not missed any work (see April 2000 record), he had missed only a total of two weeks (taken in one to two day increments) prior to May 2005, most of his time missed from work was due to an unrelated disability, he was able to maintain his desk job (See April 2011 record), and he had no incapacitating episodes (See September 2013 record).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Total rating for compensation purposes based on individual unemployability (TDIU)

In Rice v. Shinseki,  22 Vet. App. 447 (2009), the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The record is against a finding that a claim for TDIU has been raised by the record.  As noted above, the July 1999 record reflects that the Veteran was employed.  The Veteran testified at the April 2000 DRO hearing that he had not missed any work due to his back disability.  The May 2005 report reflects that he was employed, although he had missed a total of approximately two weeks from work.  The December 2008 QTC examination report reflects that the Veteran reported that he had missed 200 hours of work in the last year; however, it was mostly taken in one or two hour increments, and mostly due to an unrelated migraine headache disorder.  The March 2009 VA examination report reflects that the Veteran lost his job in January 2009 due to cutbacks.  An April 2010 VA clinical record reflects that the Veteran was employed in a satisfying job.  At the April 2011 Board hearing, the Veteran testified that he was employed.  A December 2012 VA clinical record reflects that the Veteran reported that he was unable to sit for any length of time, and that the pain was affecting his sleep and work; however, he was still employed.  

In sum, the evidence does not reflect that the Veteran may have been unable to maintain substantial gainful employment due to his back disability. 


ORDER

Entitlement to an initial rating in excess of 20 percent for lumbar spine degenerative disc disease with degenerative joint disease changes (formerly diagnosed a lumbosacral strain syndrome), prior to December 10, 2002 is denied.

Entitlement to an initial rating in excess of 40 percent for lumbar spine degenerative disc disease with degenerative joint disease changes from December 10, 2002 is denied.  



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


